Exhibit 10.1
CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.
EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I PREAMBLE AND PURPOSE
    1  
1.1 Preamble
    1  
1.2 Purpose
    1  
1.3 ERISA Status
    1  
 
       
ARTICLE II DEFINITIONS AND CONSTRUCTION
    2  
2.1 Definitions
    2  
2.2 Construction
    8  
 
       
ARTICLE III PARTICIPATION AND FORFEITABILITY OF BENEFITS
    9  
3.1 Eligibility and Participation.
    9  
3.2 Forfeitability of Benefits
    9  
 
       
ARTICLE IV DEFERRAL, COMPANY CONTRIBUTIONS, DIVIDENDS, ACCOUNTING
    11  
4.1 General Rules Regarding Deferral Elections
    11  
4.2 Cash Incentive Award Deferrals
    11  
4.3 Company Contributions.
    11  
4.4 Distribution Equivalent Rights
    12  
4.5 Accounting for Deferred Compensation.
    12  
 
       
ARTICLE V VESTING AND DISTRIBUTION OF BENEFITS
    14  
5.1 Distribution Election
    14  
5.2 Termination Distributions to Key Employees
    14  
5.3 Scheduled In-Service Withdrawals
    15  
5.4 Unforeseeable Emergency
    15  
5.5 Accelerated Vesting and Distribution of Accounts
    15  
5.6 Termination of Employment Pursuant to a Termination for Cause or Voluntary
Resignation
    16  
5.7 Relationship with the LTIP
    16  
5.8 Withholding
    16  
5.9 Impact of Reemployment on Benefits
    16  
 
       
ARTICLE VI PAYMENT LIMITATIONS
    17  
6.1 Spousal Claims.
    17  
6.2 Legal Disability
    18  
6.3 Assignment
    18  
 
       
ARTICLE VII FUNDING
    20  
7.1 Funding
    20  
7.2 Creditor Status
    20  
 
       
ARTICLE VIII ADMINISTRATION
    21  
8.1 The Board
    21  
8.2 Powers of Board
    21  

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

(i)



--------------------------------------------------------------------------------



 



              Page  
8.3 Appointment of Plan Administrator
    21  
8.4 Duties of Plan Administrator
    21  
8.5 Indemnification of Board and Plan Administrator
    23  
8.6 Claims for Benefits.
    23  
8.7 Receipt and Release of Necessary Information
    24  
8.8 Overpayment and Underpayment of Benefits
    24  
 
       
ARTICLE IX OTHER BENEFIT PLANS OF THE COMPANY
    26  
9.1 Other Plans
    26  
 
       
ARTICLE X AMENDMENT AND TERMINATION OF THE PLAN
    27  
10.1 Continuation
    27  
10.2 Amendment of Plan
    27  
10.3 Termination of Plan
    27  
10.4 Termination of Affiliate’s Participation
    28  
 
       
ARTICLE XI MISCELLANEOUS
    29  
11.1 No Reduction of Employer Rights
    29  
11.2 Provisions Binding
    29  
 
       
EXHIBIT A VESTING SCHEDULES
    A-1  

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

(ii)



--------------------------------------------------------------------------------



 



CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.
EXECUTIVE DEFERRED COMPENSATION PLAN
ARTICLE I
PREAMBLE AND PURPOSE

1.1   Preamble. This Calumet Specialty Products Partners, L.P. Executive
Deferred Compensation Plan (the “Plan”) is intended to permit Calumet Specialty
Products Partners, L.P. (the “Company”), its participating Affiliates and its
General Partner, as defined herein (collectively, the “Employer”), to attract
and retain a select group of management or highly compensated Employees and
Directors, as defined herein.       The Employer may adopt one or more trusts to
serve as a possible source of funds for the payment of benefits under this Plan.
  1.2   Purpose. Through this Plan, the Employer intends to permit the deferral
of compensation and to provide additional benefits to Directors and a select
group of management or highly compensated Employees of the Employer. The
Employer desires to accomplish these objectives by helping to provide for the
retirement of those Employees and Directors chosen to participate in the Plan.  
1.3   ERISA Status. It is intended that this Plan will not constitute a
“qualified plan” subject to the limitations of section 401(a) of the Code, nor
will it constitute a “funded plan,” for purposes of such requirements. It also
is intended that this Plan will be exempt from the participation and vesting
requirements of Part 2 of Title I of ERISA, the funding requirements of Part 3
of Title I of ERISA, and the fiduciary requirements of Part 4 of Title I of
ERISA by reason of the exclusions afforded plans that are unfunded and
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.

                                        
End of Article I
Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

1



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS AND CONSTRUCTION

2.1   Definitions. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase will generally be a term defined in this Section 2.1. The
following words and phrases with the initial letter capitalized will have the
meaning set forth in this Section 2.1, unless a different meaning is required by
the context in which the word or phrase is used.

  (a)   “Account” means one or more of the bookkeeping accounts maintained by
the Company or its agent on behalf of a Participant, as described in more detail
in Section 4.5.     (b)   “Affiliate” means an entity that is a member of a
controlled group of entities (as defined in section 414(b) of the Code) that
includes the Company, any trade or business (whether or not incorporated) that
is in common control (as defined in section 414(c) of the Code) with the
Company, or any entity that is a member of the same affiliated service group (as
defined in section 414(m) of the Code) as the Company, and includes the General
Partner; provided, however, that the term “Affiliate” shall not apply to an
Affiliate of the General Partner.     (c)   “Alternate Payee” means any spouse,
former spouse, child, or other dependent of a Participant who is recognized by a
DRO as having a right to receive all, or a portion of, the benefits payable
under the Plan with respect to such Participant.     (d)   “Beneficiary” means
the person or persons designated by the Participant to receive a distribution of
his benefits under the Plan upon the death of the Participant, on a beneficiary
designation form prescribed by the Plan Administrator and lastly filed with the
Plan Administrator. If the Participant is married, his spouse will be his
Beneficiary, unless his spouse consents in writing to the designation of an
alternate Beneficiary. In the event that a Participant fails to designate a
Beneficiary, or if the Participant’s Beneficiary does not survive the
Participant, the Participant’s Beneficiary will be his surviving spouse, if any,
or if the Participant does not have a surviving spouse, his estate. The term
“Beneficiary” also will mean a Participant’s spouse or former spouse who is
entitled to all or a portion of a Participant’s benefit pursuant to Section 6.1.
    (e)   “Board” means the Board of Directors of the General Partner of the
Company.     (f)   “Cash Incentive Award” means an annual cash incentive payment
to a Participant pursuant to an Employer Incentive Plan, an annual cash retainer
payment to a Director, or any other cash incentive payment designated by the
Plan Administrator as an eligible cash incentive under the Plan.     (g)   “Cash
Incentive Award Deferral” means the Cash Incentive Award deferral made by a
Participant pursuant to Section 4.2.     (h)   “Change of Control” shall have
the meaning given that term in the LTIP as in effect on December 31, 2008;
provided, however, that any modification to the

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

2



--------------------------------------------------------------------------------



 



      definition of “change of control” in the LTIP adopted after December 31,
2008 shall apply for purposes of this Plan, except that any modification to such
definition adopted on or after, or within 180 days prior to, a Change of Control
shall not apply in determining the definition of such term under this Plan
unless such amendment is favorable to the Participant; and provided further,
however, that in the event any distribution due to a Participant under this Plan
would also constitute “deferred compensation” within the meaning of the Treasury
Regulation § 1.409A-1(b)(1), either by design or due to a subsequent
modification in the terms of such distribution or as a result in a change in the
law occurring after the Effective Date, then to the extent such distribution is
not exempt from section 409A of the Code by an applicable exemption, the term
“Change of Control” shall mean an event that constitutes not only a Change of
Control event described in the LTIP, but also constitutes a “change in control”
within the meaning of section 409A of the Code and any Internal Revenue Service
guidance promulgated with respect to section 409A of the Code.     (i)   “Code”
means the Internal Revenue Code of 1986, as amended from time to time.     (j)  
“Company” means Calumet Specialty Products Partners, L.P., a Delaware limited
partnership.     (k)   “Compensation Committee” means the Compensation Committee
of the Board.     (l)   “Director” means a member of the Board who is not an
Employee.     (m)   “DER” means a distribution equivalent right, being a
contingent right, granted in tandem with a specific Phantom Unit, to receive an
amount in cash equal to the cash distributions made by the Company with respect
to a Unit during the period such Phantom Unit is outstanding; provided, however,
that a DER will remain subject to the same vesting restrictions and forfeiture
provisions as the Phantom Unit to which the DER relates.     (n)   “Disability”
means (i) a Participant’s inability to engage in any substantial gainful
activity by reason of a medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) the Participant is, by
reason of a medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan of the Employer.    
(o)   “Discretionary Contribution” means the contribution made by the Employer
on behalf of a Participant as described in Section 4.3(b).     (p)   “DRO” means
a domestic relations order that is a judgment, decree, or order (including one
that approves a property settlement agreement) that relates to the provision of
child support, alimony payments or marital property rights to a spouse, former
spouse, child or other dependent of a Participant and is rendered

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

3



--------------------------------------------------------------------------------



 



      under a state (within the meaning of section 7701(a)(10) of the Code)
domestic relations law (including a community property law) and that:

  (i)   Creates or recognizes the existence of an Alternate Payee’s right to, or
assigns to an Alternate Payee the right to receive all or a portion of the
benefits payable with respect to a Participant under the Plan;     (ii)   Does
not require the Plan to provide any type or form of benefit, or any option, not
otherwise provided under the Plan;     (iii)   Does not require the Plan to
provide increased benefits (determined on the basis of actuarial value);    
(iv)   Does not require the payment of benefits to an Alternate Payee that are
required to be paid to another Alternate Payee under another order previously
determined to be a DRO; and     (v)   Clearly specifies: the name and last known
mailing address of the Participant and of each Alternate Payee covered by the
DRO; the amount or percentage of the Participant’s benefits to be paid by the
Plan to each such Alternate Payee, or the manner in which such amount or
percentage is to be determined; the number of payments or payment periods to
which such order applies; and that it is applicable with respect to this Plan.

  (q)   “Effective Date” means January 1, 2009, except as provided otherwise
herein.     (r)   “Election Form” means the written forms provided by the Plan
Administrator pursuant to which the Participant consents to participation in the
Plan and makes elections with respect to deferrals. Such Participant consent and
elections may be done either in writing or on-line through an electronic
signature, as the Plan Administrator prescribes.     (s)   “Eligible Person”
means an Employee that is eligible to receive a Cash Incentive Award under an
Employer Incentive Plan and designated as an Eligible Person by the Plan
Administrator. As provided in Section 3.1, the Plan Administrator may at any
time, in its sole and absolute discretion, limit the classification of Employees
who are eligible to participate in the Plan for a Plan Year and/or may modify or
terminate an Eligible Person’s participation in the Plan without the need for an
amendment to the Plan.     (t)   “Employee” means each select member of
management or highly compensated employees receiving remuneration, or who is
entitled to remuneration, for services rendered to the Employer, in the legal
relationship of employer and employee.     (u)   “Employer” means, collectively,
the Company, each Affiliate which has adopted the Plan as a participating
employer, and the General Partner. An Affiliate may evidence its adoption of the
Plan either by a formal action of its governing body or by commencing deferrals
and taking other administrative actions with respect

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

4



--------------------------------------------------------------------------------



 



      to this Plan on behalf of its employees. An entity will cease to be a
participating employer as of the date such entity ceases to be an Affiliate.    
(v)   “Employer Incentive Plan” means a cash incentive arrangement or plan
maintained by the Employer.     (w)   “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended from time to time.     (x)   “Fair
Market Value” means the closing sales price of a Unit on the principal national
securities exchange or other market in which trading in Units occurs on the
applicable date (or if there is no trading in the Units on the applicable date,
on the next preceding date on which there was trading) as reported in The Wall
Street Journal (or other reporting service approved by the Plan Administrator).
If Units are not traded on a national securities exchange or other market at the
time a determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Plan
Administrator.     (y)   “Five Percent Owner” means any person who owns (or is
considered as owning within the meaning of section 318 of the Code) more than
five percent (5%) of the outstanding units of the Company or an Affiliate or
units possessing more than five percent (5%) of the total combined voting power
of all units of the Company or an Affiliate. The rules of sections 414(b),
(c) and (m) of the Code will not apply for purposes of applying these ownership
rules. Thus, this ownership test will be applied separately with respect to the
Company and each Affiliate.     (z)   “General Partner” means Calumet GP, LLC, a
Delaware limited liability company.     (aa)   “Key Employee” means, at any time
in which the units of any Employer are publicly traded on an established
securities market (within the meaning of Treasury Regulation § 1.409A-1, et
seq.), any Employee or former Employee (including any deceased Employee) who at
any time during the Plan Year was:

  (i)   an officer of the Company or an Affiliate having compensation within the
meaning of section 415(c) of the Code of greater than the dollar amount set
forth in section 416(i), as adjusted under section 416(i)(1) of the Code (i.e.,
$160,000 in 2009);     (ii)   a Five Percent Owner; or     (iii)   a One Percent
Owner having compensation within the meaning of section 415(c) of the Code of
more than one hundred fifty thousand dollars ($150,000).

      The determination of Key Employees will be based upon a twelve (12) month
period ending on December 31 of each year (i.e., the identification date).
Employees that are Key Employees during such twelve (12) month period will be

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

5



--------------------------------------------------------------------------------



 



      treated as Key Employees for the twelve (12) month period beginning on the
first day of the fourth month following the end of the twelve (12) month period
(i.e., since the identification date is December 31, then the twelve (12) month
period to which it applies begins on the next following April 1).         The
determination of who is a Key Employee will be made in accordance with sections
416(i) and 409A of the Code and other guidance of general applicability issued
thereunder. For purposes of determining whether an Employee or former Employee
is an officer, a Five Percent Owner or a One Percent Owner, the Company and each
Affiliate will be treated as a separate employer (i.e., the controlled group
rules of sections 414(b), (c), (m) and (o) of the Code will not apply).
Conversely, for purposes of determining whether the adjusted dollar limit on
compensation is met under the officer test described in Section 2.1(y)(i),
compensation from the Company and all Affiliates will be taken into account
(i.e., the controlled group rules of sections 414(b), (c), (m) and (o) of the
Code will apply). Further, in determining who is an officer under the officer
test described in Section 2.1(y)(i), no more than fifty (50) employees of the
Company or its Affiliates (i.e., the controlled group rules of sections 414(b),
(c), (m) and (o) of the Code will apply) will be treated as officers. If the
number of officers exceeds fifty (50), the determination of which Employees or
former Employees are officers will be determined based on who had the largest
annual compensation from the Company and Affiliates for the Plan Year.     (bb)
  “Long-Term Incentive Plan” or “LTIP” means the Calumet GP, LLC Long-Term
Incentive Plan.     (cc)   “Matching Contribution” means the contribution made
by the Employer on behalf of a Participant as described in Section 4.3(a).    
(dd)   "Normal Retirement” means a Participant’s Termination of Employment with
the Employer on or after the date that he reaches the age of 66.     (ee)   “One
Percent Owner” means any person who would be described as a Five Percent Owner
if “one percent (1%)” were substituted for “five percent (5%)” each place where
it appears therein.     (ff)   “Open Enrollment Period” means the period
occurring each year during which an Eligible Person may make his elections to
defer his Cash Incentive Award for a subsequent Plan Year pursuant to
Article IV. Open Enrollment Periods will end no later than December 31 of each
Plan Year preceding the Plan Year in which the services will be performed with
respect to the Cash Incentive Award to be deferred.     (gg)   “Participant”
means each Eligible Person who has been designated for participation in this
Plan and each Employee or former Employee (or Director or former Director) whose
participation in this Plan has not terminated. Each such Participant who is
currently employed by the Employer or serving as a member of the Board will be
referred to herein as an “Active Participant” and each such

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

6



--------------------------------------------------------------------------------



 



      Employee who is no longer employed by the Employer and each Director who
is no longer serving as a member of the Board but has an Account balance under
the Plan will be referred to herein as an “Inactive Participant.”     (hh)  
“Phantom Unit” means a phantom (notional) Unit which, upon full vesting,
entitles a Participant to receive a Unit, an amount of cash equal to the Fair
Market Value of a Unit, or some combination of Units and cash, as determined at
the discretion of the Plan Administrator.     (ii)   “Plan” means the Calumet
Specialty Products Partners, L.P. Executive Deferred Compensation Plan as set
forth herein and as the same may be amended from time to time.     (jj)   “Plan
Administrator” means the Compensation Committee, unless the Board appoints a
different individual, individuals or committee to handle the day-to-day
administration of the Plan.     (kk)   “Plan Year” means the calendar year.    
(ll)   “Scheduled In-Service Withdrawal” means a distribution elected by the
Participant for an in-service withdrawal of amounts of Cash Incentive Award
Deferrals, Matching Contributions or Discretionary Contributions made in a given
Plan Year, as set forth on the Election Form for such Plan Year.     (mm)  
“Scheduled Withdrawal Date” means the distribution date elected by the
Participant for a Scheduled In-Service Withdrawal.     (nn)   “Special
Enrollment Period” means the thirty (30) day period after an Employee is
employed by the Employer (or a Director is elected to the Board) and advised of
his eligibility to participate in the Plan during which the Eligible Person may
make his elections to defer a Cash Incentive Award earned after such election
pursuant to Article IV. The Plan Administrator may also designate certain
periods as Special Enrollment Periods to the extent permitted under section 409A
of the Code.     (oo)   “Termination for Cause” shall mean a Termination of
Employment due to an event constituting “Cause” under a Participant’s employment
agreement with the Employer, and in the event that no employment agreements
exists, for any of the following events: (1) commission of an act of fraud,
embezzlement, misappropriation, willful misconduct or breach of fiduciary duty
against the Employer or other conduct harmful or potentially harmful to the
Employer’s best interest, as reasonably determined by the Plan Administrator;
(2) any conviction, plea of no contest or nolo contendere, deferred adjudication
or unadjudicated probation for any felony, or any crime involving moral
turpitude; or (3) continued failure to substantially perform Participant’s
material obligations and duties of employment with the Employer.     (pp)  
“Termination of Employment” means (i) with respect to an Employee, the date that
such Employee ceases performing services for the Employer and its Affiliates

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

7



--------------------------------------------------------------------------------



 



      in the capacity of an employee and (ii) with respect to a Director, the
date that such Director ceases to provide services to the Company as a member of
the Board; provided, however, that in each case such event constitutes a
“separation from service” within the meaning of Treasury Regulation §
1.409A-1(h). An Employee who transfers employment between entities that are
considered an “Employer” under this Plan, regardless of whether such entity has
adopted the Plan as a participating employer, will not incur a Termination of
Employment.     (qq)   “Trustee” means the individual or entity appointed to
serve as trustee of any trust established as a possible source of funds for the
payment of benefits under this Plan as provided in Section 7.1.     (rr)  
“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from (i) an illness or accident of the Participant, his spouse, his
beneficiary, or his dependent (as defined under section 152(a) of the Code),
(ii) a loss of the Participant’s property due to casualty, or (iii) any other
similar extraordinary and unforeseeable loss arising from events beyond the
control of the Participant, as determined by the Plan Administrator in its sole
and absolute discretion and in accordance with the requirements of section 409A
of the Code.         A distribution on account of Unforeseeable Emergency may be
made only to the extent that the Participant’s need cannot be met through
insurance reimbursements, the liquidation of other assets (but only if such
liquidation would not itself cause a hardship), or by cessation of Cash
Incentive Award Deferrals under the Plan. The amount of the distribution cannot
exceed the amount necessary to meet the need (plus any taxes resulting from the
distribution).     (ss)   “Unit” means a common unit of the Company.     (tt)  
“Voluntary Resignation” means a Participant’s voluntary Termination of
Employment, other than for Normal Retirement.

2.2   Construction. If any provision of this Plan is determined to be for any
reason invalid or unenforceable, the remaining provisions of this Plan will
continue in full force and effect. All of the provisions of this Plan will be
construed and enforced in accordance with the laws of the State of Delaware and
will be administered according to the laws of such state, except as otherwise
required by ERISA, the Code or other applicable federal law. The term “delivered
to the Plan Administrator,” as used in this Plan, will include delivery to a
person or persons designated by the Plan Administrator for the disbursement and
the receipt of administrative forms. Delivery will be deemed to have occurred
only when the form or other communication is actually received. Headings and
subheadings are for the purpose of reference only and are not to be considered
in the construction of this Plan. The pronouns “he,” “him” and “his” used in the
Plan will also refer to similar pronouns of the female gender unless otherwise
qualified by the context.

                                        
End of Article II
Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

8



--------------------------------------------------------------------------------



 



ARTICLE III
PARTICIPATION AND FORFEITABILITY OF BENEFITS

3.1   Eligibility and Participation.

  (a)   Determination of Eligibility. It is intended that eligibility to
participate in the Plan will be limited to Eligible Persons, as determined by
the Plan Administrator, in its sole and absolute discretion. During the Open
Enrollment Period, each Eligible Person will be contacted in writing and
informed that he may elect to defer portions of his Cash Incentive Award and
will be provided with an Election Form and such other forms as the Plan
Administrator will determine. An Eligible Person will become a Participant by
completing all required forms and making a deferral election during an Open
Enrollment Period pursuant to Section 4.1. Eligibility to become a Participant
for any Plan Year will not entitle an Eligible Person to continue as an Active
Participant for any subsequent Plan Year.     (b)   Limits on Eligibility. The
Plan Administrator may at any time, in its sole and absolute discretion, limit
the classification of Employees eligible to participate in the Plan and/or may
limit or terminate an Eligible Person’s participation in the Plan.         An
Employee who takes an Unforeseeable Emergency distribution pursuant to Section
5.4 of this Plan will have his Cash Incentive Award Deferral under this Plan
suspended for the remainder of the Plan Year in which such distribution occurs.
    (c)   Eligibility on Initial Employment. If an Eligible Person is employed
or elected to the Board during the Plan Year and designated by the Plan
Administrator to be a Participant for such year, such Eligible Person may elect
to participate in the Plan during the Special Enrollment Period for the
remainder of such Plan Year, by completing all required forms under Section 4.1
and making a Cash Incentive Award Deferral election pursuant to Section 4.2.
Designation as a Participant for the Plan Year in which he is employed or
elected to the Board will not entitle the Eligible Person to continue as an
Active Participant for any subsequent Plan Year.     (d)   Loss of Eligibility
Status. A Participant under this Plan who separates from employment with the
Employer, or who ceases to be a Director, will continue as an Inactive
Participant under this Plan until the Participant has received payment of all
amounts payable to him under this Plan. In the event that an Eligible Person
ceases active participation in the Plan because the Eligible Person is no longer
described as a Participant pursuant to this Section 3.1, or because he ceases
making deferrals of Cash Incentive Awards, the Eligible Person will continue as
an Inactive Participant under this Plan until he has received payment of all
amounts payable to him under this Plan.

3.2   Forfeitability of Benefits. Except as provided in Section 6.1, a
Participant will at all times have a nonforfeitable right to all amounts
credited to his Account pursuant to Section 4.2. Amounts credited to a
Participant’s Account pursuant to Section 4.3 shall be

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

9



--------------------------------------------------------------------------------



 



    nonforfeitable in accordance with the vesting schedule, if any, imposed on
such amounts in accordance with Section 4.3. As provided in Section 7.2,
however, each Participant will be only a general creditor of the Company and/or
his Employer with respect to the payment of any benefit under this Plan.

 

End or Article III

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

10



--------------------------------------------------------------------------------



 



ARTICLE IV
DEFERRAL, COMPANY CONTRIBUTIONS, DIVIDENDS, ACCOUNTING

4.1   General Rules Regarding Deferral Elections. An Eligible Person may become
a Participant in the Plan for the applicable Plan Year by electing during the
Open Enrollment Period to defer his Cash Incentive Award pursuant to the terms
of this Section 4.1 on an Election Form. Such Election Form will be submitted to
the Plan Administrator by the date specified by the Plan Administrator and will
be effective with respect to any Cash Incentive Award the Participant earns
beginning January 1 of the Plan Year immediately following the Plan Year in
which the Election Form was properly submitted.       In the case of an Eligible
Person who is newly employed or elected to the Board during the Plan Year, the
Election Form will be entered into within the Special Enrollment Period and
submitted to the Plan Administrator by the date specified by the Plan
Administrator and the specified deferral elections will only be effective with
respect to a Cash Incentive Award earned after the date such Election Form is
received by the Plan Administrator.       A Participant’s Election Form will
only be effective with respect to a single Plan Year and will be irrevocable
[for the duration of such Plan Year], except as provided in Sections 2.1(ll),
5.3, 6.1 and 10.3. Deferral elections for each applicable Plan Year of
participation will be made during the Open Enrollment Period pursuant to new
Election Forms.   4.2   Cash Incentive Award Deferrals. Each Eligible Person may
elect to defer a designated full percentage of his Cash Incentive Award to the
Plan, up to a maximum percentage of one hundred percent (100%) of the Employee’s
Cash Incentive Award for the applicable Plan Year, in increments specified on
the Participant’s Election Form. The deferred Cash Incentive Award amount will
be used to track Phantom Units credited to the Participant’s Account. A
Participant shall at all times be 100% vested in the Phantom Units tracked with
a Cash Incentive Award Deferral amount.   4.3   Company Contributions.

  (a)   Matching Contribution. The Employer may elect to make a Matching
Contribution to the Plan in any Plan Year with respect to all or any portion of
the Cash Incentive Award Deferral on behalf of all or some of the Participants
for such Plan Year. Any Matching Contribution credited by the Employer to the
Participant’s Account will be in the form of Phantom Units. Phantom Units
credited to the Participant’s Account through Matching Contributions may be
subject to a vesting schedule established by the Plan Administrator and set
forth on Exhibit A.     (b)   Discretionary Contribution. The Employer may elect
to make a Discretionary Contribution to a Participant’s Account in such amount,
and at such time, as will be determined by the Board. Any Discretionary
Contribution credited by the

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

11



--------------------------------------------------------------------------------



 



      Employer will be in the form of Phantom Units. Phantom Units credited to
the Participant’s Account through Discretionary Contributions may be subject to
a vesting schedule established by the Plan Administrator and set forth on
Exhibit A.

4.4   Distribution Equivalent Rights. Phantom Units credited to a Participant’s
Account will receive DERs, and such DERs will be credited to the Participant’s
Account in the form of additional Phantom Units. Phantom Units credited to a
Participant’s Account pursuant to a Participant’s DERs will carry the same
vesting period imposed on the original Phantom Units such DERs relate to, and
will be distributed at the same time that the original Phantom Units to which
such DERs relate are distributed to the Participant.   4.5   Accounting for
Deferred Compensation.

  (a)   Phantom Units. The number of Phantom Units to be credited to a
Participant’s Account pursuant to his Cash Incentive Award Deferral or DERs
credited to his Account will be the quotient obtained by dividing (i) the amount
of the Cash Incentive Award Deferral, or the aggregate amount of DERs, as
applicable, by (ii) the Fair Market Value of one Company Unit on the day of the
deferral or the crediting of the DERs, as applicable.     (b)   Accounts. The
Company may, in its sole and absolute discretion, establish and maintain an
Account for each Participant under this Plan. Each Account will be adjusted at
least quarterly to reflect the Fair Market Value of the Phantom Units credited
thereto, and any distributions that may have been made pursuant to Article V.
The Phantom Units directly tracked pursuant to a Cash Incentive Award Deferral
amount will be credited to the Participant’s Account on the same date on which
such related Cash Incentive Award would have been paid to the Participant had
the Participant not elected to defer such amount pursuant to the terms and
provisions of the Plan. Any Phantom Units directly credited to the Participant’s
Account pursuant to a Matching Contribution or a Discretionary Contribution will
be credited to each Participant’s Account at such times as determined by the
Board. Phantom Units credited to a Participant’s Account pursuant to a DER will
be credited to each Participant’s Account on the same day the DER would have
been distributed to the Participant had the DER not been credited to the
Participant’s Account in the form of a Phantom Unit. In the sole and absolute
discretion of the Plan Administrator, more than one Account may be established
for each Participant to facilitate record-keeping convenience and accuracy. Each
such Account will be credited and adjusted as provided in this Plan.     (c)  
Accounts Held in Trust. Amounts credited to Participants’ Accounts may be
secured by one or more trusts, as provided in Section 7.1, but will be subject
to the claims of the general creditors of each such Participant’s Employer.
Although the assets of such trust will be separate and apart from other funds of
the Employer and will be used for the purposes set forth therein, neither the
Participants nor their Beneficiaries will have any preferred claim on, or any
beneficial ownership in, any assets of the trust prior to the time such assets
are paid to the Participants or Beneficiaries, as benefits and all rights
created under

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

12



--------------------------------------------------------------------------------



 



      this Plan will be unsecured contractual rights of Plan Participants and
Beneficiaries against the Employer. Any assets held in the trust with respect to
a Participant will be subject to the claims of the general creditors of that
Participant’s Employer under federal and state law in the event of insolvency.
The assets of any trust established pursuant to this Plan will never inure to
the benefit of the Employer and the same will be held for the exclusive purpose
of providing benefits to that Employer’s Participants and their beneficiaries.

                                        
End of Article IV
Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

13



--------------------------------------------------------------------------------



 



ARTICLE V
VESTING AND DISTRIBUTION OF BENEFITS

5.1   Distribution Election. At the time an Eligible Person first becomes a
Participant in the Plan (i.e., elects to make Cash Incentive Award Deferrals or
is awarded a Discretionary Contribution under the Plan), such Participant must
elect the time in which his vested Account balance will be distributed, other
than pursuant to the distribution of a Participant’s Accounts pursuant to
Sections 5.5 or 5.6. A Participant’s distribution election will be irrevocable
and will apply to all deferrals and contributions made with respect to that
Participant under the Plan for the applicable Plan Year to which the election
applies.

  (a)   Time of Distribution. A Participant may, subject to the six (6) month
and one (1) day delay applicable to Key Employees in Section 5.2, elect to
receive a distribution of his vested Plan Account upon his:

  (i)   Termination of Employment; or     (ii)   Scheduled Withdrawal Date, or
his Termination of Employment, if sooner.

  (b)   Manner of Distribution. The Plan Administrator, in its sole discretion,
shall distribute a Participant’s Account balance in Units, cash, or any
combination of Units and cash; provided, however, that no fractional Units will
be distributed to any Participant. In the event that the Plan Administrator
determines to distribute a Participant’s Account wholly or partially in Units,
any fractional Unit will be paid instead in cash.     (c)   Failure to Elect
Distribution. In the event that a Participant fails to elect the time in which
his Account balance will be paid upon his Termination of Employment, such
Account balance will be distributed as soon as practicable following the
Participant’s Termination of Employment, but in no event later than the 60th day
following the Participant’s Termination of Employment (subject to the six
(6) month and one (1) day delay applicable to Key Employees described in
Section 5.2).     (d)   Taxation of Distributions. All distributions from the
Plan will be taxable as ordinary income when received and subject to appropriate
withholding of income taxes.

5.2   Termination Distributions to Key Employees. In the event that a
Participant is also a Key Employee on the date of his Termination of Employment
and a distribution of his Account is to occur on account of a Termination of
Employment, such payment will be delayed, unless otherwise payable without the
imposition of penalty taxes pursuant to section 409A of the Code, for a period
of six (6) months and one (1) day following such Participant’s Termination of
Employment. This six (6) month and one (1) day restriction will not apply, or
will cease to apply, with respect to a distribution to a Participant’s
Beneficiary by reason of the death of the Participant. No DERs shall be credited
to the Participant’s Account during the six (6) month delay period.

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

14



--------------------------------------------------------------------------------



 



5.3   Scheduled In-Service Withdrawals. A Participant who elects a Scheduled
In-Service Withdrawal pursuant to Section 5.1 may, with the Employer’s
permission, subsequently elect to delay such distribution for a period of at
least five (5) additional calendar years; provided, however, that such election
is made at least (12) twelve months prior to the date that such distribution
would otherwise be made. Further, in the event that a Participant elects a
Scheduled In-Service Withdrawal and incurs a Termination of Employment prior to
the Scheduled Withdrawal Date, the Participant’s Scheduled In-Service Withdrawal
election and Cash Incentive Award Deferral election under Section 4.2,
Section 4.3 or Section 4.4, respectively, will be cancelled and the
Participant’s entire vested Account balance will be distributed upon the
Participant’s Termination of Employment.   5.4   Unforeseeable Emergency. Upon
application by the Participant, the Plan Administrator, in its sole and absolute
discretion, may direct payment of all or a portion of the Participant’s Account
balance prior to his Termination of Employment and any Scheduled Withdrawal Date
in the event of an Unforeseeable Emergency. Any such application will set forth
the circumstances constituting such Unforeseeable Emergency. The Plan
Administrator will determine whether to grant an application for a distribution
on account of an Unforeseeable Emergency in accordance with guidance issued
pursuant to section 409A of the Code. Specifically, the amount distributable on
account of an Unforeseeable Emergency must be limited to the amount reasonably
necessary to satisfy the need (plus any taxes resulting from the distribution).
A distribution on account of an Unforeseeable Emergency may be made only to the
extent that the Participant’s need cannot be met through insurance
reimbursements, the liquidation of other assets (but only if such liquidation
would not itself cause a hardship), or by cessation of Cash Incentive Award
Deferrals under the Plan. However, the determination of an Unforeseeable
Emergency is not required to take into account additional compensation that
could be paid to the Participant, but which has not actually been paid, under
any other nonqualified deferred compensation plan in which the Participant
participates.       A Participant who takes an Unforeseeable Emergency
distribution pursuant to this Section 5.4 will have his Cash Incentive Award
Deferrals (and related Matching Contributions) under this Plan suspended for the
remainder of the Plan Year in which such Unforeseeable Emergency distribution
occurs.   5.5   Accelerated Vesting and Distribution of Accounts.
Notwithstanding the Participant’s distribution election pursuant to Section 5.1
above, in the event that any of the following events occur while a Participant
is employed by the Employer, all vesting restrictions on a Participant’s Phantom
Units will lapse and all Phantom Units will be deemed 100% vested, and an
automatic distribution of the Participant’s Account will occur as soon as
practicable, but in no event later than the 60th day following the date of the
event (unless otherwise subject to the Key Employee delay period described in
Section 5.2):

  (a)   Change of Control.     (b)   Participant’s Death or Disability. The six
(6) month and one (1) day restriction on distributions to Key Employees under
Section 5.2 will not apply in the event of a Participant’s death.

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

15



--------------------------------------------------------------------------------



 



      In the event a terminated Participant dies before receiving a full
distribution of his Account, the remaining Account balance will be distributed
to the Participant’s Beneficiary within (60) days following the date of the
Participant’s death.     (c)   Participant’s Normal Retirement.

5.6   Termination of Employment Pursuant to a Termination for Cause or Voluntary
Resignation. If a Participant has a Termination of Employment pursuant to a
Termination for Cause or a Voluntary Resignation, the Participant’s Account will
be considered vested only to the extent vested on the Participant’s Termination
of Employment.   5.7   Relationship with the LTIP. In the event that the Plan
Administrator determines to distribute a Participant’s Account or any portion of
a Participant’s Account in Units, such Units will be distributed upon the
approval of the Company’s Board (or the Compensation Committee thereof) and
pursuant to the LTIP. The Units will also be subject to any additional
restrictions imposed on Units pursuant to the LTIP.   5.8   Withholding. Any
taxes or other legally required withholdings any distributions to Participants
or Beneficiaries under the Plan will be deducted and withheld by the Employer,
benefit provider or funding agent as required pursuant to applicable law. A
Participant or Beneficiary will be provided with a tax withholding election form
for purposes of federal and state tax withholding, if applicable.   5.9   Impact
of Reemployment on Benefits. If a Participant incurs a Termination of Employment
and is scheduled to receive payments from the Plan and such Participant is
reemployed by the Employer, then such Participant’s payments will commence as
scheduled during the period of his reemployment. A Participant will not
automatically be eligible to participate in the Plan upon his reemployment, such
eligibility to be determined at the discretion of the Plan Administrator.

                                        
End of Article V
Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

16



--------------------------------------------------------------------------------



 



ARTICLE VI
PAYMENT LIMITATIONS

6.1   Spousal Claims.

  (a)   In the event that an Alternate Payee is entitled to all or a portion of
a Participant’s Accounts pursuant to the terms of a DRO, such Alternate Payee
will have the following distribution rights with respect to such Participant’s
Account to the extent set forth pursuant to the terms of the DRO:

  (i)   payment of benefits in a lump sum in cash or Units as soon as
practicable following the acceptance of the DRO by the Plan Administrator;    
(ii)   payment of benefits in a lump sum in cash or Units in the first January
following, or in the second January following, but not later than the second
January following, the acceptance of the DRO by the Plan Administrator;    
(iii)   payment of benefits in substantially equal annual or monthly
installments over a period of not less than one (1) nor more than fifteen (15)
years from the date the DRO is accepted by the Plan Administrator, but only if
the Alternate Payee has an Account balance in excess of one hundred thousand
dollars ($100,000);     (iv)   payment of benefits in substantially equal annual
or monthly installments over a period of not less than one (1) nor more than
fifteen (15) years beginning the first January following, or the second January
following, the date the DRO is accepted by the Plan Administrator, but only if
the Alternate Payee has an Account balance in excess of one hundred thousand
dollars ($100,000);     (v)   payment of benefits in substantially equal annual
installments over a period of not less than one (1) nor more than fifteen
(15) years from the date the DRO is accepted by the Plan Administrator, but only
if the Alternate Payee has an Account balance in excess of ten thousand dollars
($10,000) and less than one hundred thousand dollars ($100,000); and     (vi)  
payment of benefits in substantially equal annual installments over a period of
not less than one (1) nor more than fifteen (15) years beginning the first
January following, or the second January following, the date the DRO is accepted
by the Plan Administrator, but only if the Alternate Payee has an Account
balance in excess of ten thousand dollars ($10,000) and less than one hundred
thousand dollars ($100,000).

      Installments will be made on a monthly or annual basis, as determined
above.         An Alternate Payee with respect to a DRO that provides for any of
the distributions described in subsections (ii), (iii), (iv), (v) or (vi) above,
must complete and deliver to the Plan Administrator all required forms within
thirty

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

17



--------------------------------------------------------------------------------



 



      (30) days from the date the Alternate Payee is notified by the Plan
Administrator that the DRO has been accepted. Any Alternate Payee who does not
complete and deliver to the Plan Administrator all required forms and/or whose
DRO does not provide for any of the distributions described in subsections (ii),
(iii), (iv), (v) or (vi) above will receive his benefits in a lump sum according
to subsection (i) above.     (b)   Any taxes or other legally required
withholdings from payments to such Alternate Payee will be deducted and withheld
by the Employer, benefit provider or funding agent. The Alternate Payee will be
provided with a tax withholding election form for purposes of federal and state
tax withholding, if applicable.     (c)   The Plan Administrator will have sole
and absolute discretion to determine whether a judgment, decree or order is a
DRO, to determine whether a DRO will be accepted for purposes of this
Section 6.1 and to make interpretations under this Section 6.1, including
determining who is to receive benefits, all calculations of benefits and
determinations of the form of such benefits, and the amount of taxes to be
withheld. The decisions of the Plan Administrator will be binding on all parties
with an interest.     (d)   Any benefits payable to an Alternate Payee pursuant
to the terms of a DRO will be subject to all provisions and restrictions of the
Plan and any dispute regarding such benefits will be resolved pursuant to the
Plan claims procedure in Article VIII.

6.2   Legal Disability. If a person entitled to any payment under this Plan is,
in the sole judgment of the Plan Administrator, under a legal disability, or
otherwise is unable to apply such payment to his own interest and advantage, the
Plan Administrator, in the exercise of its discretion, may direct the Employer
or payor of the benefit to make any such payment in any one or more of the
following ways:

  (a)   Directly to such person;     (b)   To his legal guardian or conservator;
or     (c)   To his spouse or to any person charged with the duty of his
support, to be expended for his benefit and/or that of his dependents.

    The decision of the Plan Administrator will in each case be final and
binding upon all persons in interest, unless the Plan Administrator reverses its
decision due to changed circumstances.   6.3   Assignment. Except as provided in
Section 6.1, no Participant or Beneficiary will have any right to assign,
pledge, transfer, convey, hypothecate, anticipate or in any way create a lien on
any amounts payable under this Plan. No amounts payable under this Plan will be
subject to assignment or transfer or otherwise be alienable, either by voluntary
or

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

18



--------------------------------------------------------------------------------



 



    involuntary act, or by operation of law, or subject to attachment,
execution, garnishment, sequestration or other seizure under any legal,
equitable or other process, or be liable in any way for the debts or defaults of
Participants and their Beneficiaries.

                                        
End of Article VI
Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

19



--------------------------------------------------------------------------------



 



ARTICLE VII
FUNDING

7.1   Funding. Benefits under this Plan will be funded solely by the Employer.
Benefits under this Plan will constitute an unfunded general obligation of the
Employer, but the Employer may create reserves, funds and/or provide for amounts
to be held in trust to fund such benefits on its behalf. Payment of benefits may
be made by the Employer, any trust established by the Employer or through a
service or benefit provider to the Employer or such trust.   7.2   Creditor
Status. Participants and their Beneficiaries will be general unsecured creditors
of their respective Employer with respect to the payment of any benefit under
this Plan, unless such benefits are provided under a contract of insurance or an
annuity contract that has been delivered to Participants, in which case
Participants and their Beneficiaries will look to the insurance carrier or
annuity provider for payment, and not to the Employer. The Employer’s obligation
for such benefit will be discharged by the purchase and delivery of such annuity
or insurance contract.

                                        
End of Article VII
Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

20



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADMINISTRATION

8.1   The Board. The overall administration of the Plan will be the
responsibility of the Board, or any entity, committee or individual(s) the Board
may delegate the responsibility of administering the Plan.   8.2   Powers of
Board. The Board will have sole and absolute discretion regarding the exercise
of its powers and duties under this Plan. In order to effectuate the purposes of
the Plan, the Board will have the following powers and duties:

  (a)   To appoint a Plan Administrator.     (b)   To review and render
decisions respecting a denial of a claim for benefits under the Plan;     (c)  
To construe the Plan and to make equitable adjustments for any mistakes or
errors made in the administration of the Plan; and     (d)   To determine and
resolve, in its sole and absolute discretion, all questions relating to the
administration of the Plan and any trust established to secure the assets of the
Plan (i) when differences of opinion arise between the Company, an Affiliate,
the Plan Administrator, the Trustee, a Participant, or any of them, and (ii)
whenever it is deemed advisable to determine such questions in order to promote
the uniform and nondiscriminatory administration of the Plan for the greatest
benefit of all parties concerned.

    The foregoing list of express powers is not intended to be either complete
or conclusive, and the Board will, in addition, have such powers as it may
reasonably determine to be necessary or appropriate in the performance of its
powers and duties under the Plan.   8.3   Appointment of Plan Administrator. The
Board may appoint Plan Administrator other than the Board, who will have the
responsibility and duty to administer the Plan on a daily basis. The Board may
delegate all or some of its powers under the Plan to the Plan Administrator. The
Board may remove the Plan Administrator with or without cause at any time. The
Plan Administrator may resign upon written notice to the Board.   8.4   Duties
of Plan Administrator. The Plan Administrator will have sole and absolute
discretion regarding the exercise of its powers and duties under this Plan. The
Plan Administrator will have the following powers and duties:

  (a)   To direct the administration of the Plan in accordance with the
provisions herein set forth;     (b)   To adopt rules of procedure and
regulations necessary for the administration of the Plan, provided such rules
are not inconsistent with the terms of the Plan;     (c)   To determine all
questions with regard to rights of Employees, Participants, and Beneficiaries
under the Plan including, but not limited to, questions involving

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

21



--------------------------------------------------------------------------------



 



      eligibility of an Employee to participate in the Plan and the value of a
Participant’s Accounts;     (d)   To enforce the terms of the Plan and any rules
and regulations adopted by the Board;     (e)   To review and render decisions
respecting a claim for a benefit under the Plan;     (f)   To furnish the
Employer with information that the Employer may require for tax or other
purposes;     (g)   To engage the service of counsel (who may, if appropriate,
be counsel for the Employer), actuaries, and agents whom it may deem advisable
to assist it with the performance of its duties;     (h)   To prescribe
procedures to be followed by Participants in obtaining benefits;     (i)   To
receive from the Employer and from Participants such information as is necessary
for the proper administration of the Plan;     (j)   To establish and maintain,
or cause to be maintained, the individual Accounts described in Section 4.5;    
(k)   To create and maintain such records and forms as are required for the
efficient administration of the Plan;     (l)   To make all determinations and
computations concerning the benefits, credits and debits to which any
Participant, or other Beneficiary, is entitled under the Plan;     (m)   To give
the Trustee of any trust established to serve as a source of funds under the
Plan specific directions in writing with respect to:

  (i)   making distribution payments, giving the names of the payees, specifying
the amounts to be paid and the time or times when payments will be made; and    
(ii)   making any other payments which the Trustee is not by the terms of the
trust agreement authorized to make without a direction in writing by the Plan
Administrator;

  (n)   To comply with all applicable lawful reporting and disclosure
requirements of ERISA;     (o)   To comply (or transfer responsibility for
compliance to the Trustee) with all applicable federal income tax withholding
requirements for benefit distributions; and     (p)   To construe the Plan, in
its sole and absolute discretion, and make equitable adjustments for any errors
made in the administration of the Plan.

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

22



--------------------------------------------------------------------------------



 



    The foregoing list of express duties is not intended to be either complete
or conclusive, and the Plan Administrator will, in addition, exercise such other
powers and perform such other duties as it may deem necessary, desirable,
advisable or proper for the supervision and administration of the Plan.   8.5  
Indemnification of Board and Plan Administrator. To the extent not covered by
insurance, or if there is a failure to provide full insurance coverage for any
reason, and to the extent permissible under corporate by-laws and other
applicable laws and regulations, the Employer agrees to hold harmless and
indemnify the Board and Plan Administrator against any and all claims and causes
of action by or on behalf of any and all parties whomsoever, and all losses
therefrom, including, without limitation, costs of defense and reasonable
attorneys’ fees, based upon or arising out of any act or omission relating to or
in connection with the Plan other than losses resulting from the Board’s, or any
such person’s commission of fraud or willful misconduct.   8.6   Claims for
Benefits.

  (a)   Initial Claim. In the event that an Employee, Eligible Person,
Participant or his Beneficiary claims to be eligible for benefits, or claims any
rights under this Plan, such claimant must complete and submit such claim forms
and supporting documentation as will be required by the Plan Administrator, in
its sole and absolute discretion. Likewise, any Participant or Beneficiary who
feels unfairly treated as a result of the administration of the Plan, must file
a written claim, setting forth the basis of the claim, with the Plan
Administrator. In connection with the determination of a claim, or in connection
with review of a denied claim, the claimant may examine this Plan, and any other
pertinent documents generally available to Participants that are specifically
related to the claim.         A written notice of the disposition of any such
claim will be furnished to the claimant within ninety (90) days after the claim
is filed with the Plan Administrator. Such notice will refer, if appropriate, to
pertinent provisions of this Plan, will set forth in writing the reasons for
denial of the claim if a claim is denied (including references to any pertinent
provisions of this Plan) and, where appropriate, will describe any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary. If the claim is
denied, in whole or in part, the claimant will also be notified of the Plan’s
claim review procedure and the time limits applicable to such procedure,
including the claimant’s right to bring a civil action under section 502(a) of
ERISA following an adverse benefit determination on review as provided below.
All benefits provided in this Plan as a result of the disposition of a claim
will be paid as soon as practicable following receipt of proof of entitlement,
if requested.     (b)   Request for Review. Within ninety (90) days after
receiving written notice of the Plan Administrator’s disposition of the claim,
the claimant may file with the Board a written request for review of his claim.
In connection with the request for review, the claimant will be entitled to be
represented by counsel and will be given, upon request and free of charge,
reasonable access to all pertinent

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

23



--------------------------------------------------------------------------------



 



      documents for the preparation of his claim. If the claimant does not file
a written request for review within ninety (90) days after receiving written
notice of the Plan Administrator’s disposition of the claim, the claimant will
be deemed to have accepted the Plan Administrator’s written disposition, unless
the claimant was physically or mentally incapacitated so as to be unable to
request review within the ninety (90) day period.     (c)   Decision on Review.
After receipt by the Board of a written application for review of his claim, the
Board will review the claim taking into account all comments, documents, records
and other information submitted by the claimant regarding the claim without
regard to whether such information was considered in the initial benefit
determination. The Board will notify the claimant of its decision by delivery or
by certified or registered mail to his last known address. A decision on review
of the claim will be made by the Board at its next meeting following receipt of
the written request for review. If no meeting of the Board is scheduled within
forty-five (45) days of receipt of the written request for review, then the
Board will hold a special meeting to review such written request for review
within such forty-five (45) day period. If special circumstances require an
extension of the forty-five (45) day period, the Board will so notify the
claimant and a decision will be rendered within ninety (90) days of receipt of
the request for review. In any event, if a claim is not determined by the Board
within ninety (90) days of receipt of written submission for review, it will be
deemed to be denied.         The decision of the Board will be provided to the
claimant as soon as possible but no later than five (5) days after the benefit
determination is made. The decision will be in writing and will include the
specific reasons for the decision presented in a manner calculated to be
understood by the claimant and will contain references to all relevant Plan
provisions on which the decision was based. Such decision will also advise the
claimant that he may receive upon request, and free of charge, reasonable access
to and copies of all documents, records and other information relevant to his
claim and will inform the claimant of his right to bring a civil action under
section 502(a) of ERISA in the case of an adverse decision regarding his appeal.
The decision of the Board will be final and conclusive.

8.7   Receipt and Release of Necessary Information. In implementing the terms of
this Plan, the Plan Administrator may, without the consent of or notice to any
person, release to or obtain from any other insuring entity or other
organization or person any information, with respect to any person, which the
Plan Administrator deems to be necessary for such purposes. Any Participant or
Beneficiary claiming benefits under this Plan will furnish to the Plan
Administrator such information as may be necessary to determine eligibility for
and amount of benefit, as a condition of claiming and receiving such benefit.  
8.8   Overpayment and Underpayment of Benefits. The Plan Administrator may
adopt, in its sole and absolute discretion, whatever rules, procedures and
accounting practices are appropriate in providing for the collection of any
overpayment of benefits. If a Participant or Beneficiary receives an
underpayment of benefits, the Plan Administrator

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

24



--------------------------------------------------------------------------------



 



    will direct that payment be made as soon as practicable to make up for the
underpayment. If an overpayment is made to a Participant or Beneficiary, for
whatever reason, the Plan Administrator may, in its sole and absolute
discretion, withhold payment of any further benefits under the Plan until the
overpayment has been collected or may require repayment of benefits paid under
this Plan without regard to further benefits to which the Participant or
Beneficiary may be entitled.

                                        
End of Article VIII
Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

25



--------------------------------------------------------------------------------



 



ARTICLE IX
OTHER BENEFIT PLANS OF THE COMPANY

9.1   Other Plans. Nothing contained in this Plan will prevent a Participant
prior to his death, or a Participant’s spouse or other Beneficiary after such
Participant’s death, from receiving, in addition to any payments provided for
under this Plan, any payments provided for under any other plan or benefit
program of the Employer, or which would otherwise be payable or distributable to
him, his surviving spouse or Beneficiary under any plan or policy of the
Employer or otherwise. Nothing in this Plan will be construed as preventing the
Company or any of its Affiliates from establishing any other or different plans
providing for current or deferred compensation for Employees and/or Directors.
Unless otherwise specifically provided in any plan of the Company intended to
“qualify” under section 401 of the Code, Cash Incentive Award Deferrals made
under this Plan will constitute earnings or compensation for purposes of
determining contributions or benefits under such qualified plan.

                                        
End of Article IX
Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

26



--------------------------------------------------------------------------------



 



ARTICLE X
AMENDMENT AND TERMINATION OF THE PLAN

10.1   Continuation. The Company intends to continue this Plan indefinitely, but
nevertheless assumes no contractual obligation beyond the promise to pay the
benefits described in this Plan.   10.2   Amendment of Plan. The Company,
through an action of the Board, reserves the right in its sole and absolute
discretion to amend this Plan in any respect at any time. No amendment may
adversely impact the amount of benefits a Participant has accrued under the Plan
at such time except to the extent required by applicable law.   10.3  
Termination of Plan. The Company, through an action of the Board, may terminate
or suspend this Plan in whole or in part at any time, provided that no such
termination or suspension will deprive a Participant, or person claiming
benefits under this Plan through a Participant, of any amount credited to his
Accounts under this Plan up to the date of suspension or termination, except as
required by applicable law and pursuant to the valuation of such Accounts
pursuant to Section 4.5. Notwithstanding any provision of this Plan to the
contrary, upon the complete termination of the Plan, the Board, in its sole and
absolute discretion, may direct that the Plan Administrator treat each
Participant as having incurred a Termination of Employment and to commence the
distribution of each such Participant’s Account to him or his Beneficiary, as
applicable, in the form elected (or deemed elected) by such Participant pursuant
to Section 5.1 (or in the form required by section 409A of the Code) to the
extent that the commencement of such distribution will not violate section 409A
of the Code.       The Plan may be terminated and liquidated under the following
circumstances:

  (a)   Corporate Dissolution or Bankruptcy. The Board may terminate and
liquidate the Plan within twelve (12) months of a corporate dissolution taxed
under section 331 of the Code or with the approval of a bankruptcy court
pursuant to 11 U.S.C. § 503(b)(1)(A), provided that the amounts deferred under
the Plan are included in Participants’ gross incomes in the latest of the
following years (or if earlier, the taxable year in which the amount is actually
or constructively received):

  (i)   The calendar year in which the Plan termination and liquidation occurs.
    (ii)   The first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture.     (iii)   The first calendar year in which the
payment is administratively practicable.

  (b)   Change in Control. The Board may terminate and liquidate the Plan within
the thirty (30) days preceding or the twelve (12) months following a change in
control event, as defined in Treasury Regulation § 1.409A-3(i)(5)), provided
that all plans or arrangements that would be aggregated with the Plan under
section 409A of the Code are also terminated and liquidated with respect to each
Participant that experienced the change in control event so that under the terms
of the Plan and all

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

27



--------------------------------------------------------------------------------



 



      such arrangements the Participant is required to receive all amounts of
compensation deferred under such arrangements within twelve (12) months of the
termination of the Plan or arrangement, as applicable. In the case of a change
of control event which constitutes a sale of assets, the termination of the Plan
pursuant to this Section 11.2(b) may be made with respect to the Employer that
is primarily liable immediately after the change of control transaction for the
payment of benefits under the Plan.     (c)   Termination of Plan. The Board may
terminate and liquidate the Plan provided that (i) the termination and
liquidation does not occur by reason of a downturn of the financial health of
the Company or an Employer, (ii) all plans or arrangements that would be
aggregated with the Plan under section 409A of the Code are also terminated and
liquidated, (iii) no payments in liquidation of the Plan are made within twelve
(12) months of the date of termination of the Plan other than payments that
would be made in the ordinary course operation of the Plan, (iv) all payments
are made within twenty-four (24) months of the date the Plan is terminated and
(v) the Company or the Employer, as applicable depending on whether the Plan is
terminated with respect to such entity, do not adopt a new plan that would be
aggregated with the Plan within three (3) years of the date of the termination
of the Plan.

10.4   Termination of Affiliate’s Participation. An Affiliate may terminate its
participation in the Plan at any time by an action of its governing body and
providing written notice to the Company. Likewise, the Company may terminate an
Affiliate’s participation in the Plan at any time by an action of the Board and
providing written notice to the Affiliate. The effective date of any such
termination will be the later of the date specified in the notice of the
termination of participation or the date on which the Plan Administrator can
administratively implement such termination. In the event that an Affiliate’s
participation in the Plan is terminated, each Participant employed by such
Affiliate will continue to participate in the Plan as an Inactive Participant
and will be entitled to a distribution of his entire Account or a portion
thereof upon the earlier of his Scheduled Withdrawal Date, if any, or his
Termination of Employment, in the form elected (or deemed elected) by such
Participant pursuant to Section 5.1.

                                        
End of Article X
Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

28



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS

11.1   No Reduction of Employer Rights. Nothing contained in this Plan will be
construed as a contract of employment between the Employer and an Employee, or
as a right of any Employee to continue in the employment of the Employer, or as
a limitation of the right of the Employer to discharge any of its Employees,
with or without cause or as a right of any Director to be renominated to serve
as a Director.   11.2   Provisions Binding. All of the provisions of this Plan
will be binding upon all persons who will be entitled to any benefit hereunder,
their heirs and personal representatives.

                                        
End of Article XI
Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

29



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Plan has been executed on this 18th day of December,
2008.

            CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.

By: Calumet GP, LLC, its General Partner
      By:   /s/ Fred M. Fehsenfeld Jr.       Print Name:  Fred M. Fehsenfeld
Jr.      Title:   Chairman     

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

30



--------------------------------------------------------------------------------



 



EXHIBIT A1
2009 VESTING SCHEDULES
1. Vesting Schedule for Phantom Units credited to a Participant’s Account
pursuant to Matching Contributions:

          Years Held   Percentage Vested
Less than one year
    0 %
At least one year but less than two years
    25 %
At least two years but less than three years
    50 %
At least three years but less than four years
    75 %
At least four years
    100 %

2. Vesting Schedule for Phantom Units credited to a Participant’s Account
pursuant to Discretionary Contributions:

          Years Held   Percentage Vested
Less than one year
    0 %
At least one year but less than two years
    25 %
At least two years but less than three years
    50 %
At least three years but less than four years
    75 %
At least four years
    100 %

 

1   This Exhibit A may be updated from time to time without the need for a
formal amendment to the Plan, upon approval by the Board.

Calumet Specialty Products Partners, L.P.
Executive Deferred Compensation Plan

A-1